Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “shortest” in claims 3 and 4 is a relative term which renders the claim indefinite. The term “shortest” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 5 recites the limitation "a plurality of the light engines" (plural) in line 5.  There is insufficient antecedent basis for this limitation in the claim as claim 1 (which claim 5 depends on) doesn’t state any limitation stating “light engines”.
Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable after overcoming the 112b rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims (emphasis added).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knickerbocker (US 2011/0042795) in view of Gambino (US 9715064) in further view of Mekis (US 2017/0115458).
Regarding claim 1, Knickerbocker teaches a first substrate (Fig. 6, first substrate 610) having a first surface and a second surface opposite the first surface (Fig. 6, first surface at top of 610b and second surface at bottom of 610a), the first substrate comprising first through substrate vias (TSVs) (Fig. 6, first through substrate vias 614) extending between the first surface and the second surface (Fig. 6, first TSVs 614 extend between the two surfaces); and a silicon substrate separate from the first substrate (Fig. 6, silicon substrate 602) and having a third surface and a fourth surface opposite the third surface (Fig. 6, third surface at top of 602b), the fourth surface facing the first surface of the first substrate (Fig. 6, fourth surface at bottom of 602a facing the first surface at top of 610b), the silicon substrate comprising second TSVs extending between the third surface and the fourth surface (Fig. 6, second TSVs 606 between the surfaces of 602) and connected to the first TSVs of the first substrate (Fig. 6, substrates 602 and 610 are connected to each other), the first TSVs and the second TSVs being disposed on the first substrate and the silicon substrate and to minimize respective lengths of electrical connections between the second surface on the first substrate and the third surface on the silicon substrate (paragraph [0027], Another advantage of the present teachings is that by employing comparatively fewer/smaller-sized TSVs and lines to serve as signal interconnections, i.e., as compared to power and ground interconnections, scaling can be more easily achieved than with conventional set-ups which typically use a same number of/same-sized conduits for power, ground and signal). 
Although Knickerbocker teaches the silicon substrate, Knickerbocker doesn’t teach a light engine with a silicon photonics substrate further comprising a plurality of optical devices and a plurality of integrated circuit devices mounted on the third surface and connected to the second TSVs.
Gambino teaches a light engine (Fig. 1A) with a silicon photonics substrate (Fig. 1A, substrate 120) further comprising a plurality of optical devices (Fig. 1A, plurality of optical devices 115, 116, 118) and a plurality of integrated circuit devices (Fig. 1A, plurality of integrated circuits 110 and 130) mounted on the third surface and connected to the second TSVs (Fig. 1A, mounted on top surface of substrate 120 and also connected to vias; Col. 4, lines 30-35, The integrated circuit chip 110 and any additional integrated circuit chip(s) 130 can be electrically connected to each other and to a package substrate 101 through the interposer 120 and, particularly, through a combination of through substrate vias (TSVs) and wiring in the interposer 120 (not shown)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi substrate structure taught by Knickerbocker and incorporate the mounting of different ICs and optical devices in order to enable high bandwidth communication (Gambino: Col. 3, lines 35-40).
Although Knickerbocker in view of Gambino teaches the stacked substrates with integrated optical circuits and optical devices, Knickerbocker in view of Gambino doesn’t teach further comprising a first integrated circuit mounted on the second surface of the first surface, the first integrated circuit being connected to the first TSVs.
Mekis teaches a first substrate (Fig. 7A, substrate 705) further comprising a first integrated circuit (Fig. 7A, circuit 721) mounted on the second surface of the first surface (Fig. 7A, mounted on bottom surface of substrate 705), the first integrated circuit being connected to the first TSVs (Fig. 7A, TSVs 711 coupled to circuit 721).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first substrate taught by Knickerbocker in view of Gambino and incorporate the integrated circuit on a bottom surface as taught by Mekis as it would allow integrating directly opposite from the electronic die 701, which can reduce the size of the photonic interposer 705 as compared to the side-by-side alignment (Mekis: paragraph [0077]).
Regarding claim 2, Knickerbocker in view of Gambino in view of Mekis teaches the light engine of claim 1 wherein Mekis teaches the plurality of optical devices comprises a plurality of laser chips (paragraph [0076], The light source assembly 721…may comprise one or more laser diodes)  and wherein the plurality of integrated circuit devices comprises a plurality of laser drivers and a plurality of transimpedance amplifiers coupled to the laser chips (paragraph [0035], For example, the electronics die 205 may comprise driver circuitry for controlling optical modulators in the silicon photonic interposer 203 and variable gain amplifiers for amplifying electrical signals received from photodetectors in the silicon photonic interposer 203; paragraph [0047], Accordingly, any number of electronics die may be coupled to the silicon photonic interposer 203 depending on the number of transceivers) through the second TSVs (Fig. 7A, die 701 is coupled to TSVs 711).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637